DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method of Forming a Piezoelectric Transducing Device”. There are no claims directed to the transducer product.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract of the disclosure is objected to initially because it contains a typographical error. The phrase “Figure 1.” appears to have been accidentally included in the Abstract document after the body of the Abstract paragraphs. Further, the Abstract should be presented in a single paragraph, rather than in the hyphenated form currently on file. Finally, contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process, instead describing an intended product.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 discloses “forming a stack of different materials in which the piezoelectric layer is arranged” (lines 7-8; emphasis added). This language is indefinite because it is impossible to know if the intention is to describe that the stack to be formed has materials different than those already disclosed, or whether each layer of the stack has a different material, material”. As such, it is unclear if the different materials include the piezoelectric material, which is included as a layer in the stack. It is also not clear if the piezoelectric material layer is considered part of the stack even though it is contained therein. Because it is improper to read limitations from the specification into the claims, they are indefinite for the above reasons. That being so, the claims have been examined, as best understood, to intend one or all of the above interpretations, presuming they find support in the original disclosure.
Claim 13 is further held to be indefinite, as it discloses: “at least one silicon and/or silicon nitride layer” in three instances (lines 9-10, 11-12 and 12-13; emphasis added). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “at least one silicon [layer]”, and the claim also recites “and/or silicon nitride” which is the narrower statement of the range/limitation. The language is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This problem is especially compounded by the indefinite “and/or” language in conjunction with the broadening “at least one” language.
Claim 13 also includes: “the piezoelectric layer is in direct contact with the silicon and/or silicon nitride layer of the membrane, or that the piezoelectric layer is in contact with the silicon and/or silicon nitride layer of the membrane solely through one or more electrically conductive emphasis added). This recitation is indefinite, because it makes it impossible to know what the actually intended inventive method was, or what form the final product would be expected to take. The method includes forming the stack, but this portion of the claim makes it impossible to know the form of the stack or which elements are stacked together. Further, the “solely” language casts doubt as to whether it would be possible to perform the later step of “producing first and second electrodes electrically in contact with the piezoelectric layer,” because being “electrically in contact” via the electrodes is contradictory to the disclosed language regarding the piezoelectric being “in contact…solely through one or more electrically conductive layers”. It appears that the “electrically conductive layers” are intended to be distinct from the “electrodes”; however, this is not clear from the claim language either.
Claim 13 is still further indefinite, as it discloses: “forming a mechanical separation at an interface between the first and the second separation layers, such that the first separation layer remains integral with the first substrate and that the second separation layer remains integral with the piezoelectric layer;” (lines 15-17; emphasis added). There is a lack of antecedent basis for this (italicized) limitation in the claims. The claim previously discloses that the “second separation layer is integral with the piezoelectric layer”; however, there is nothing previously recited in the claim which would indicate that the first separation layer and the first substrate were ever made integral or were intended to be so.
Claim 13 further discloses: “the different materials of the stack are chosen such that the interface between the first and the second separation layers corresponds to that having the lowest adherence force among all interfaces of the stack,” (lines 20-22; emphasis added). This language is impossible to understand. First, it is apparently entirely a mental step and does not further limit the method per se. Secondly, what does “corresponds to that having” even mean in this context? 
 Claim 13 continues with additional indefinite limitations: “one of the first and the second separation layers comprises at least SiO2 and/or silicon nitride and the other of the first and the second separation layers comprises at least one noble metal, and/or the method comprises, between the step of producing the first and the second separation layers and the making integral step, the implementation of at least one step reducing an initial adherence force of the interface between the first and the second separation layers” (lines 24-30; emphasis added). The “and/or” language is indefinite for at least the reasons detailed above. This is especially true because the claim now employs “and/or” language with regards to method steps themselves thus rendering the scope and metes and bounds of the claim indefinite, because the intended method is not being made clear. Apparently the final four lines of the method claim are entirely optional. Further, what is “at least one step reducing an initial adherence force”? Is it one step or more than one? This is necessary information when claiming/performing a method. How is the adherence force reduced? What is “initial” adherence force versus any other type of adherence force? The claim raises these questions but provides no answers and is thus indefinite.
For all of the above reasons, and based upon the above interpretations of the claim, as best understood, claim 13 is held to be indefinite.
Claims 14-24 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 13. In addition, at least claims 14 and 19 recite limitations that are indefinite for the same reasons as detailed above. Detailed 112(b) rejections 
Claims 17-19 are also further held to be indefinite. These claims disclose “the first bonding layer” (claims 17 and 19) and “the second bonding layer” (claim 19). There is a lack of antecedent basis for these limitations in the claims. Claims 17 and 19 are disclosed as depending from claim 13, which makes no mention of any bonding layer. Claim 14 discloses the bonding layers, however claims 17 and 19 are not recited as depending therefrom. As such, one cannot know if the bonding layers were inadvertently omitted from claim 13, or if the claims should depend from claim 14, or if they should recite “a first bonding layer” and “a second bonding layer” instead of “the”. As it is improper to read limitations into the claims, these claims are found to be indefinite, because the scope and metes and bounds of the claims cannot be ascertained. These claims have been examined, as best understood, to be intended to depend from claim 14, which provides antecedent basis for the limitations.
Claims 18 is also rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dausch (US 2012/0319535 A1).
Regarding claim 13, as best understood, Dausch discloses a method for producing a piezoelectric transducer device (Title; Abstract), comprising: producing, on a face of a first substrate (164), first (166) and second (162) separation layers arranged one against the other and such that the first separation layer is arranged between the first substrate and the second separation layer (fig. 2; pars. 0022 and 0024); producing, on the second separation layer, at least one piezoelectric layer (158) including at least one piezoelectric material with a crystalline perovskite structure (lead zirconate titanate, i.e. PZT: fig. 1; pars. 0020-0023); making the piezoelectric layer integral with a second substrate (204) (fig. 9; par. 0033), forming a stack of different materials in which the piezoelectric layer is arranged between the second substrate and the second separation layer (fig. 5), and in which at least one membrane (152 and/or 154) including at least one silicon and/or silicon nitride layer (“substrate 152 may comprise silicon”, “a thermal SiO2 (thermal oxide) dielectric layer 154”) is arranged between the piezoelectric layer and the second substrate such that the piezoelectric layer is in direct contact with the silicon and/or silicon nitride layer of the membrane (figs. 3-5; pars. 0022 and 0028), or that the piezoelectric layer is in contact with the silicon and/or silicon nitride layer of the membrane solely through one or more electrically conductive layers (172) (fig. 5; pars. 0027-0028); forming a mechanical separation at an interface between the first and the second separation layers, such that the first separation layer remains integral with the first substrate and that the second separation layer remains integral with the piezoelectric layer (figs. 5-6; pars. 0028-0029); and4Docket No. 523305USPreliminary Amendment producing first (186) and second (156) electrodes electrically in contact with the piezoelectric layer, wherein the different materials of the stack are chosen such that the interface between the first and the second separation layers corresponds to that having the lowest adherence force among all interfaces of the stack (the interface between 162 and 166 is the only 2 and/or silicon nitride and the other (162) of the first and the second separation layers comprises at least one noble metal (Ti and Au) (par. 0022), and/or the method comprises, between the step of producing the first and the second separation layers and the making integral step, the implementation of at least one step (etching and removing) reducing an initial adherence force of the interface between the first and the second separation layers (par. 0024).
Regarding claim 14, as best understood, Dausch discloses the method according to claim 13, further comprising, between the step of producing the piezoelectric layer and the step of making the piezoelectric layer integral with the second substrate, a step of producing, on the piezoelectric layer, a first bonding layer (152) including silicon and/or silicon nitride (silicon), wherein the making integral step is implemented by direct bonding between the first bonding layer and a second bonding layer (200) including silicon and/or silicon nitride (SiO2) and arranged on the second substrate (figs. 8-9; par. 0033), and wherein production of the membrane comprises a step of producing a cavity (202) in the second substrate such that a part of the first and the second bonding layers arranged facing the cavity forms the membrane (figs. 6-9; pars. 0028-0029 and 0032-0033).
Regarding claim 15, as best understood, Dausch discloses the method according to claim 14, further comprising, between the step of producing the piezoelectric layer and the step of producing the first bonding layer, a step of producing, on the piezoelectric layer, at least one metal layer (156) configured to form the second electrode of the device (par. 0022), wherein the first electrode (186) is produced on the piezoelectric layer after the step of forming the mechanical separation (fig. 9; par. 0033).
Regarding claim 16, as best understood, Dausch discloses the method according to claim 15, wherein the second separation layer (162) comprises the noble metal (Ti/Au), and wherein the first electrode is produced by etching the second separation layer such that at least one remaining portion of the second separation layer forms the first electrode (figs. 1-3; pars. 0020-0023).
Regarding claim 23, as best understood, Dausch discloses the method according to claim 13, wherein the noble metal comprises platinum (par. 0022).
Allowable Subject Matter
Claims 17-22 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 17, the prior art to Dausch does not disclose or even imply that the first bonding layer is produced directly against the piezoelectric layer, nor is there any way that the method of Dausch could be reasonably modified to change the order of operations such that the first and second electrodes are produced on the piezoelectric after causing the mechanical separation. At that point in the method of Dausch, at least the electrode 162, has been long since manufactured, and an additive method has been used to cover and encase that electrode, thus making it impossible to instead produce that electrode after the separation step. With respect to claim 19, Dausch does not disclose the use of the additional silicon based layers or the relationship between them, nor is there any reason to modify the layers of Dausch to include the added layers and orientations thereof. Regarding claim 20, the prior art does not disclose a step of producing, on the piezoelectric layer, a first metal bonding layer, in the claimed order of operations, wherein 2, and the at least one step reducing the initial adherence force of the interface between the first and the second separation layers comprises the implementation of at least one thermal treatment forming, at the interface between the first and the second separation layers, an alloy of lead and SiO2 in liquid phase, then a cooling forming cavities at the interface between the first and the second separation layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al. (EP 2 144 309 A1) generally discloses a related piezoelectric product, formed by a semi additive method, however there is no separation or separation layers, nor is there an original first substrate to be removed. Kub et al. (US 2003/0186521 A1) discloses a related method including removal of a substrate (11b) at a separation location (11a), however the remaining details regarding the preferred materials or layer orientations are absent, and the method steps are lacking. Similarly to Okamoto, Pelzel et al. (US 2017/0141750 A1) does not cure the deficiencies of the above art, instead generally disclosing a related product formed by a different method. None of the cited prior art can reasonably be combined in rejection of the above allowable matter, without the improper employment of hindsight reasoning for combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Examiner, Art Unit 3729